Citation Nr: 0735029	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-30 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bipolar disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral 
recurrent pneumothoraces.  

4.  Entitlement to a total disability evaluation due to 
individual unemployability (TDIU) based on service-connected 
disabilities.

5.  Entitlement to a temporary total disability evaluation 
for a period of VA hospitalization.

6.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for foot drop.




REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1972.

This appeal arose before the Board of Veterans' Appeals 
(Board) from June 2003 and July 2004 rating decisions of the 
Department of Veterans' Affairs (VA), Regional Office (RO).  
In May 2007, the veteran and his wife testified before the 
undersigned at a personal hearing conducted at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.

The issues of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
bipolar disorder, whether new and material evidence has been 
submitted to reopen the claim for service connection for 
bilateral recurrent pneumothoraces, entitlement to a total 
disability evaluation due to individual unemployability based 
on service-connected disabilities and entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for foot drop are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  There is no credible supporting evidence that the claimed 
in-service stressor occurred.  

2.  The veteran was not hospitalized for a service-connected 
condition between January 2002 and January 2004.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159. 3.304(f)(3) (2007).

2.  The legal criteria for a temporary total disability 
evaluation for a period of VA hospitalization have not been 
met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.29 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In May 2001 and June 2002, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a June 2004 SOC 
and September 2005 and July 2006 SSOCs each provided him with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
informed of the provisions of the Dingess decision in the 
July 2006 SSOC.

II.  Applicable laws and regulations

Service connection, PTSD

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, No. 04-0534 (June 15, 2007).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

In personal assault cases, 38 C.F.R. § 3.304(f)(3) provides 
that evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals, or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources. Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. 

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Temporary total rating

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a Department of Veteran's Affairs (VA) 
or an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
for a period in excess of 21 days.  38 C.F.R. § 4.29(a) 
(2007). 

Notwithstanding that hospital admission was for disability 
not service-connected, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29(b)(2007).


III.  Factual background and analysis

The veteran has alleged that he suffers from PTSD as a direct 
result of a sexual assault that took place while he was in 
the brig in the Marines.  He stated that because of this 
assault, he now experiences depression, anxiety, nightmares, 
and flashbacks.  As a consequence, he believes that service 
connection should be awarded.  

The veteran's DD-214 indicated that he had no foreign 
service.  He had received the National Defense Service Medal.  
He had not received any combat badges, and there was no 
allegation that he had had any combat duty.  

The veteran's personnel records show that he had had good 
service for the first eight months of his tour; however, 
after his transfer to Bangor, he began to exhibit various 
behavioral problems.  He was given several non-judicial 
punishments for various offenses, including unauthorized 
absence, willful disobedience, and failure to be at his 
appointed place of duty.  He also had a minimal period of 
confinement in a correctional facility.

In April 1971, the veteran was examined by a psychiatrist.  
He had 18 months of active duty, the first eight of which 
were successful.  However, the rest of his service had been 
plagued by involvement with military authorities after his 
transfer to Bangor.  The mental status examination noted that 
he was a troubled young man, who was concerned with "making 
it" as a Marine.  There were no signs or symptoms of any 
disease or disorder that could be considered disqualifying.  
He said that he was highly motivated to change and wanted to 
adjust to the Marines.  His past history revealed 
considerable difficulty with authority figures.  He had 
gradually improved his ability to deal with such persons, and 
was still improving.  The impression was adolescent 
adjustment reaction.  No treatment was felt to be necessary.  
However, in January 1972, it was recommended that he be given 
an undesirable discharge by reason of unfitness due to his 
frequent involvement with the military authorities.  He had 
been advised of his deficiencies but he evinced no desire to 
achieve the standards required of a Marine.  The separation 
examinations conducted in February and August 1972 were 
negative for a psychiatric disorder.  

VA treatment records developed between 1999 and 2000 showed 
diagnoses of PTSD.  On December 6, 1999, the veteran stated 
that his entire period of service had been traumatic; he had 
had major problems adjusting and following the rules and 
regulations.  He admitted that he used to drink heavily, but 
had stopped about 13 years before.  On January 13, 2000, he 
stated that he was having recurrent thoughts of past 
experiences and mistakes that he had made.  The diagnosis was 
PTSD (non-combat related).  

The veteran was afforded VA examination in February 2000.  He 
stated that he had dropped out of the seventh grade to join 
the service.  He had had multiple problems in school, with 
poor grades and a tendency to "monkey around."  He 
commented that while in school he had trouble with authority 
figures.  He reported feelings of worthlessness, 
suspiciousness, and mania, as well as occasional auditory and 
visual hallucinations.  No symptoms specific to PTSD were 
mentioned.  Bipolar disorder was diagnosed.  

Additional VA treatment records were developed between 2000 
and 2007.  These contained diagnoses of PTSD.  On December 
15, 2000, he reported having flashbacks of the inservice 
sexual assault and hypervigilance.  He also mentioned other 
abusive events in service, such as being mocked by other 
personnel.  During a May to June 2001 VA hospitalization, he 
reported having distressing recollections, traumatic event 
recurrence, avoidance of reminders, a restricted range of 
effect, insomnia, hypervigilance, a startle response, 
hallucinations, vague delusions, and ideas of reference and 
persecution.  The diagnosis was PTSD.  In April 2003, a 
social worker noted that it had been recommended that he no 
longer attend a PTSD group since it tended to exacerbate his 
symptoms.  In January 2005, he stated that his mother had 
thrown him out of the house at the age of 12.  He reported 
being forced to fend for himself and indicated that he had 
been sexually abused several times while living on the 
streets.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for PTSD has not been 
established.  The Board notes that there are diagnoses of 
PTSD, non-combat, of record.  The veteran clearly never had 
any combat duty; as such, any alleged inserice stressors must 
be corroborated by other independent evidence of record.  See 
West v. Brown, 7 Vet. App. 70 (1994).  

In this case, the veteran has alleged that he has PTSD as the 
result of a sexual assault that occurred while he was 
incarcerated in service.  The objective medical records do 
not show that he had sought treatment for any injuries 
suffered as a result of any assault.  However, since this is 
the type of incident that often goes unreported, he was 
informed of the various sources that could be used to 
corroborate the occurrence of the alleged assault.  See the 
June 2002 duty to assist letter.  He has never advised VA 
that any such other sources of corroboration are available.  

Significantly, he has alleged that his symptoms began after 
an assault that occurred while he was in the brig in 1971 or 
1972; however, the objective evidence of record indicates 
that he had begun to have behavioral problems prior to this 
incarceration. Many of these problems had been noted as a 
student prior to service.  It was these behavioral changes, 
to include involvement with the military authorities, which 
were the reason for his incarceration.  Moreover, in January 
2005, he told VA treatment personnel that he had been 
sexually assaulted several times while living on the street 
prior to his entrance into service.  The veteran's statements 
are inconsistent with the evidence of record, which does not 
support the assertion that a sexual assault occurred in 
service, or that his behavioral changes had begun after his 
period of incarceration in service.  Therefore, the Board 
cannot find that there is credible supporting evidence that 
the claimed in-service stressor occurred.  

It is true that, in most instances, a veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau; Buchanan, 
supra.  However, for the purpose of establishing service 
connection for PTSD, a claimed in-service stressor must be 
corroborated by credible evidence.  As noted, the veteran's 
statements are inconsistent with the evidence of record, 
which does not support the assertion that a sexual assault 
occurred in service, or that his behavioral changes had begun 
after his period of incarceration in service.  

The veteran's contentions have been carefully considered; 
however, they are outweighed by the absence of any objective 
evidence to support the claim.  As a consequence, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, and, therefore, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Temporary total rating

The veteran has requested that he be awarded a temporary 
total rating based upon a January 2002 to January 2004 VA 
hospitalization for PTSD.  However, as noted above, a total 
disability rating will be assigned when it is established 
that a service-connected disability has required hospital 
treatment in a VA or an approved hospital for a period in 
excess of 21 days.  The veteran was not hospitalized or 
treated for a service-connected disability.  Therefore, he 
has not shown that he is legally entitled to this benefit.   
Where the law and not the evidence is dispositive, a claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
a consequence, the claim must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a temporary total disability evaluation for a 
period of VA hospitalization is denied.


REMAND

The Court issued a decision in Kent v. Nicholson, 20 Vet. 
App. 1 ( 2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in new 
and material cases.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  Such 
notice to the veteran is essential since the question of 
materiality depends on the basis on which the prior denial 
was made and the failure to notify a claimant of what would 
constitute material evidence would be prejudicial to the 
claimant.  

Unfortunately, the VCAA notice, which was undated, that was 
sent to the veteran concerning his claims to reopen had not 
complied with the provisions of the Kent decision.  Such a 
notice must be provided to the veteran prior to a final 
determination of these claims.  

As to the claims for TDIU and for compensation for right foot 
drop pursuant to 38 U.S.C.A. § 1151, the Board notes that no 
VCAA notice has been provided at all.  Such a notice must be 
provided to the veteran.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements, as to the claims 
for TDIU and for compensation for right 
foot drop pursuant to 38 U.S.C.A. § 1151, 
and the Kent decision concerning VCAA 
notice in cases involving new and material 
evidence.  The veteran and his 
representative must be provided with an 
appropriate period of time in which to 
respond to these notices.  If the RO is 
notified of the existence of additional 
records pertaining to these claims, all 
efforts to obtain those records must be 
made.  These efforts must documented for 
inclusion in the claims folder. 

2.  The veteran's claims concerning 
whether new and material evidence has been 
submitted to reopen the claim for service 
connection for bipolar disorder, whether 
new and material evidence has been 
submitted to reopen the claim for service 
connection for bilateral recurrent 
pneumothoraces, entitlement to a total 
disability evaluation due to individual 
unemployability based on service-connected 
disabilities and entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for foot drop must then be 
readjudicated.  If any of the decisions 
remain adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case must then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


